Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and examined below.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claims 3 and 4 inadvertently use the term planar for plate. Consider start the claim with “The cooling plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears the claim language is incomplete. The sentence ends “by forming an air layer between the flow path sheet”. Please specify the two parts that form the air gap, i.e. between the flow path sheet and what? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2016/0036378).
Regarding claim 1, Gray discloses cooling plate the cooling plate comprising: 
a planar body positioned on a rear surface of the solar panel (9) (evaporator 10); and 
a fluid guide part (channel 15) including a plurality of flow paths (shown in fig 1C) for guiding a fluid, between an inlet formed on one side of the planar body (17) and an outlet formed on the other side of the planar body (19),
 wherein a surface of the planar body that comes into direct contact with a back sheet of the solar panel is flat (shown in figs. 1C and 1D) (see paragraphs [0025], [0033]-[0035], [0038]-[0039]).
The limitation that the fluid within the guide part is for cooling the solar panel is intended use and is given weight to the extent that the prior art is able to perform the intended use. Gray discloses the intended use.

Regarding claim 2, Gray discloses the cooling plate of claim 1, wherein the planar body comprises: 
(i) a plurality of bonding parts capable of being bonded to a counterpart by having a flat shape (shown in fig. 1C), and 
(ii) a flow path sheet (channels 15 is flow path) having a part that is formed to protrude in an opposite direction with respect to the back sheet of the solar panel so as to provide a space through which the fluid flows, and accordingly functions as a plurality of flow paths (see paragraphs [0025], [0033]-[0035] and [0038]-[0039]).
The limitations that the planar body is a plurality of bonding or bonded parts is a product by process limitation and is given weight to the extent that the prior art is able to be formed by the claimed process. It is the examiner’s position that the back flat surface and the channels of Gray is able to be formed by the claimed process.
Specifically, the court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to make a device integral or separable, as the use of a one piece construction instead of a multiple piece structure is merely a matter of engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.

Regarding claim 3, Gray discloses a cooling planar of claim 2, wherein the plurality of bonding parts are directly bonded to the back sheet of the solar panel (shown in fig. 1C), and accordingly the plurality of flow paths are covered by the back sheet of the solar panel (also shown in fig. 1C) (see paragraphs [0032]-[0039]). See also obviousness discussion of claim 2.

Regarding claim 4, Gray discloses a cooling planar of claim 2, wherein the planar body further comprises: a cover sheet having one surface bonded to the back sheet of the solar panel (shown in fig. 1C), and the other surface integral to the plurality of bonding parts (channels 15), the cover sheet configured to cover the plurality of flow paths. See obviousness discussion of claim 2.
Gray discloses the bottom sheet and the top sheet are integral. The limitation that they are bonded is a product by process limitation and is given weight to the extent the prior art is able to be formed by the claimed process. It is the examiner’s position that the structure of Gray is able to be formed by the process recited.
Specifically, the court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to make a device integral or separable, as the use of a one piece construction instead of a multiple piece structure is merely a matter of engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.

Regarding claim 5, Gray cooling plate of claim 2, wherein a cross section of the flow path sheet cut in a direction perpendicular to a longitudinal direction of the plurality of flow paths includes a curved shape (channel 15 shown as cylinders) (see paragraphs [0032]-[0039])..

Regarding claim 6, Gray discloses the cooling plate of claim 2, wherein in the planar body, a width of a widest part of one of the plurality of flow paths (i.e. plurality of channels 15) is greater than 1.2 times and less than 2 times a width of a bonding part (i.e. distance between channels) formed between the plurality of flow paths (channels 15).
See obviousness discussions of claim 2 and 4 regarding “bonded part”.
The distance between the channels (12) in relation to the channels (15) is a result effective variable as the area taken up by the cooling channels determine cooling capacity of the back plate. See MPEP § 2144.03.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 10, Gray discloses the cooling plate of claim 1, wherein the fluid guide part further comprises: 
a distribution pipe formed in a part of the fluid guide part connected to the inlet (17) or the outlet (19), the distribution pipe formed perpendicular to a longitudinal direction of the plurality of flow paths on the planar body. Specifically, as shown in fig. 1D, the plurality of flow channels (15) are connected by channels that are positioned horizontal the cooling channels (15) (i.e. a manifold portion connecting the plurality of channels 15). 

Regarding claim 11, Gray discloses a cooling plate of claim 10, wherein the distribution pipe comprises: 
a plurality of sub-distribution pipes formed in a direction perpendicular to the longitudinal direction of the plurality of flow paths; 
a connection part configured to interconnect ends of the plurality of sub- distribution pipes in the longitudinal direction of the plurality of flow paths; and 
a plurality of branch parts configured to branch from a sub-distribution pipe close to the plurality of flow paths among the plurality of sub-distribution pipes toward the plurality of flow paths (shown in figs. 1D, alternatively fig 1E) (see paragraphs [0032]-[0039])..

Regarding claim 12, Gray discloses a cooling plate of claim 11, but does not disclose wherein a flow cross-sectional area of a first sub-distribution pipe directly connected to the inlet or the outlet among the plurality of sub-distribution pipes is greater than a flow cross-sectional area of a second sub- distribution pipe directly connected to the plurality of branch parts.
The cross sectional areas of the channels would be a result effective variable as the cross section determines the amount and flow of fluid transported through the channel.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claims 1 and 2 above, and further in view of Cho (KR 2012-0105320) (provided in IDS dated 12/15/2021).
Regarding claim 7, Gray discloses a cooling plate of claim 2, but does not disclose the plate further comprises an insulating sheet disposed to cover the flow path sheet, the insulating sheet configured to prevent heat transfer by forming an air layer between the flow path sheet.
Cho is analogous art to Gray in that Cho discloses a cooling plate (200) with a plurality of cooling channels (211) (shown in fig. 3) (see paragraph [0030]).  
Cho discloses a jacket portion including pins (i.e. attachment between cooling channels) (see paragraphs between [0006] and [0018]) and a support panel, i.e. heat insulating cover (300) (see paragraphs between [0006] and [0018]).
It would be obvious to a person having ordinary skill in the art to modify the cooling plate of Gray to comprise and insulating support panel supported between cooling channels (15) (i.e. by pins) to provide and air path between channels (15) and an insulating support panel as the court has held it is obvious to combine known prior art elements according to known methods (as disclosed by Cho) wherein the result is predictable, (i.e. a support panel).

Regarding claim 8, modified Gray discloses a cooling plate of claim 7, but does not disclose wherein the insulating sheet comprises: a plurality of first parts configured to surround two or more flow paths among the plurality of flow paths (i.e. the insulating plate 300); and a plurality of second parts positioned between the plurality of first parts (i.e. the pins), the plurality of second parts fixed to an outer surface of the planar body positioned between the plurality of flow paths.
In regards to the word plurality, the court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to make a device integral or separable, as the use of a one piece construction instead of a multiple piece structure is merely a matter of engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claim 1 above, and further in view of Kretshmer (US 2019/0013418).
Regarding claim 9, Gray discloses a cooling plate of claim 1, but does not disclose the plate further comprising a plurality of cavities formed by perforating a part of the planar body where the plurality of fluid guide parts are not positioned, 
The limitation that the plurality of cavities formed to allow a junction box to protrude through the planar body is intended use and is given weight to the extent that the prior art is able to perform the intended use.
Kretshmer is analogous art to Gray as Kretshmer is directed to solar modules (see abstract). Kretshmer discloses an opening (320) extending through the back sheet (210), the back sheet (210) (shown in fig. 1A as the very back of the module) the external sheet of the assembly (see paragraphs [0042]-[0043]). The opening allows access to a junction box, and external circuit (see paragraph [0002]).
It would be obvious to a person having ordinary skill in the art to modify the assembly of Gray to provide an opening in the most external layer to the assembly, i.e. the cooling plate, to allow access to external circuits. In regards to the limitation that the opening is not within channels (15), is merely an engineering design choice (see MPEP § 2144.04) so the cooling fluid does not flow out and impact the function of the channels. See MPEP § 2144.03.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2016/0036378) in view of Polk, JR. (US 2014/0246011).
Regarding claim 13, Gray discloses a method for manufacturing a cooling plate for a solar panel comprising a planar body having 
(i) a plurality of portions between the channels that are flat (i.e. 112), and 
(ii) a flow path sheet having a plurality of flow paths (channels 15) that are formed to protrude in directions so as to provide a space through which a fluid flows (see paragraphs [0032]-[0039]), 
Gray discloses the channels protrudes one direction, above the back panel (shown in fig. 1C).
Gray does not disclose the plurality of channels are a plurality of bonding parts capable of being bonded to a counterpart by having a flat shape and the method comprising: 
forming a mold; 
placing a first sheet base on the mold and heating the first sheet base; and molding the first sheet base into a shape of the flow path sheet having the bonding part and the plurality of flow paths, using a vacuum molding scheme.
Polk is analogous art to Gray as Polk discloses a cooling plate (heat transfer plate) for a solar panel (see fig. 1, abstract and paragraph [0023]). Polk discloses a shaped bottom portion with curved potions forming a fluid guide and flat portions correspond to a top portion (see fig. 4) with an inlet and outlet (see paragraphs [0023]-[0026]), i.e. lower plate extensions (330) knit to upper plate (50) (see figs. 3 and 4, paragraph [0010] and [0023]-[0026]).
Polk discloses the shaped heat transfer plate (cooling plate) may be formed by vacuum mold methods (see paragraph [0010], [0028]-[0029] and [0050]).
The court has held it would be obvious to a person having ordinary skill in the art to form the cooling plate of Gray in an upper plate and a bottom shaped plate.
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to make a device integral or separable, as the use of a one piece construction instead of a multiple piece structure is merely a matter of engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.
Wherein the bottom plate is vacuum molded.
The court has held it would be obvious to a person having ordinary skill in the art to apply a known technique (i.e. vacuum mold of a shaped plate) to improve similar devices (cooling plate/heat transfer plate) in the same way wherein the result is predictable, a shaped bottom plate to be “knitted”, reads on bonded, to an upper plate.
Further, the Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Specifically, for the method described, a heat transferring plastic as known by Polk would be utilized for the metal of Gray.

Regarding claim 14, modified Gray discloses a method of claim 13, further comprising: attaching a second sheet base having a flat shape to a bonding part of the first sheet base (see Polk paragraph [0010], i.e. knit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721